DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claim 1 is are amended and claims 2 and 5 are cancelled due to Applicant's amendment dated 06/23/2022.  
Claims 1, 3–4, and 6–10 are pending.

The objection to claims 1 and 5 is as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/23/2022.
The rejection of claims 1–10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/23/2022.
The rejection of claims 1–5 and 7–10 under 35 U.S.C. 102(a)(1) as being anticipated by KIM TAE HYUNG et al. KR-20170058177-A, see machine translation referred to herein ("Kim '177") and claim 6 under 35 U.S.C. 103 as being unpatentable over Kim '177 as set forth in the previous Office Action are overcome due to the certified copy of the foreign priority application filed 06/23/2022.
The rejection of claims 1–10 under 35 U.S.C. 103 as being unpatentable over Kim et al. KR-20120050557-A, see attached machine translation referred to herein ("Kim '557") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/23/2022.  
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3–4 and 7–10 are rejected under 35 U.S.C. 103 as being unpatentable over US-20140191208-A1 ("Kim '208").
Regarding claims 1, 3–4 and 7–10, Kim '208 teaches an organic light-emitting diode including a first electrode, a second electrode facing the first electrode, and an organic layer including an emission layer between the first electrode and the second electrode (¶ [0018]), wherein a carbazole compound of a Formula 1 
    PNG
    media_image1.png
    212
    425
    media_image1.png
    Greyscale
 is used in a hole transport layer or emission layer (¶ [0099], ¶ [0022]) as a host (¶ [0131]).  Kim '208 teaches the compound has good thermal stability and high quantum efficiency (¶ [0097]).  Kim '208 teaches examples of the compound of Formula 1 (¶ [0090]) including compound 5 
    PNG
    media_image2.png
    261
    439
    media_image2.png
    Greyscale
(page 11) and compound 14 
    PNG
    media_image3.png
    295
    389
    media_image3.png
    Greyscale
(page 12).
Kim '208 does not specifically disclose a compound as above wherein the benzocarbazole of Formula 1 is 
    PNG
    media_image4.png
    232
    119
    media_image4.png
    Greyscale
 and simultaneously –(L1)a–(R3)b of Formula 1 is 
    PNG
    media_image5.png
    92
    126
    media_image5.png
    Greyscale
 .  However, Kim '208 teaches that Formula 1 may be represented by one of Formula 1A to 1H, which includes Formula 1B 
    PNG
    media_image6.png
    221
    422
    media_image6.png
    Greyscale
(¶ [0068]) and teaches that –(L1)a–(R3)b may be selected from a group that includes both 
    PNG
    media_image7.png
    113
    139
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    89
    164
    media_image8.png
    Greyscale
 (¶ [0062]) and teaches exemplary compounds wherein the compound is represented by Formula 1B and exemplary compounds where –(L1)a–(R3)b is one of the group shown above.
Therefore, given the general formula and teachings of Kim '208, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the benzocarbazole in compound 5 for 
    PNG
    media_image4.png
    232
    119
    media_image4.png
    Greyscale
 or to substitute 
    PNG
    media_image7.png
    113
    139
    media_image7.png
    Greyscale
 for 
    PNG
    media_image8.png
    89
    164
    media_image8.png
    Greyscale
 in compound 14, because Kim '208 teaches the variable may suitably be selected as such.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole transport and/or emission layer of the device of Kim '208 and possess the benefits as described above taught by Kim '208.  See MPEP 2143.I.(B).
The modified compound of Kim '208 has the structure 
    PNG
    media_image9.png
    465
    708
    media_image9.png
    Greyscale
 and the device comprising the modified compound of Kim '208 meets claims 1, 3–4 and 7–10.
The modified device of Kim '208 is  compound of the claimed Chemical Formula 1 wherein:
	R1 and R2 are each hydrogen, R3 is a substituted aryl group having 19 carbon atoms (a substituted fluorenyl group), and R4 is hydrogen;
	L1 is a direct bond;
	Ar1 is represented by Chemical Formula 2 wherein X2 is C bonded to L1 and X1 is N, X3 is N, and X4 to X8 are each CR; and
	R is hydrogen. 
It is noted that the emission layer comprises the modified compound as a host and thus the compound is necessarily capable of transferring electrons to the dopant.  Therefore the layer can be considered an electron transfer layer.

Claims 1, 3–4 and 6–10 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190131542-A1 ("Kim '542").
Regarding claims 1, 3–4 and 6–10, Kim '542 teaches an organic electroluminescent device comprising an anode, a cathode, and at least one light-emitting layer between the anode and the cathode, wherein the light-emitting layer comprises a host and a phosphorescent dopant, and the host comprises a plurality of host compounds, at least a first host compound of the plurality of host compounds may be represented by formula 1, and a second host compound may be represented by formula 2 (¶ [0054]) 
    PNG
    media_image10.png
    177
    287
    media_image10.png
    Greyscale
(¶ [0015]).  Kim '542 teaches that by using the two host materials, it is possible to form an organic electroluminescent device having long lifespan (¶ [0024]).  Kim '542 teaches specific examples of the second host compound represented by formula 2 (¶ [0052]) including compound H2-51 
    PNG
    media_image11.png
    251
    261
    media_image11.png
    Greyscale
 (page 26).
Compound H2-51 of Kim '542 differs from the claimed compound in that the variable R1 in the formula 2 of Kim '542, which corresponds to R1 to R4 in the claimed Chemical Formula 1, is hydrogen instead of at least one substituted or unsubstituted aryl group having 6 to 40 carbon atoms.  However, Kim '542 teaches that in formula 2, R1 may be a substituted or unsubstituted C6-C30 aryl group (¶ [0020]) and teaches that specific examples of a C6-C30 aryl include a phenyl group (¶ [0048]).
Therefore, given the general formula and teachings of Kim '542, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the hydrogen R1 at one of the positions corresponding to a-d in formula 2 of Kim '542, which corresponds to R1 to R4 in the claimed Chemical Formula 1, because Kim '542 teaches the variable may suitably be selected as a substituted or unsubstituted C6-C30 aryl group and teaches that specific examples of a C6-C30 aryl include a phenyl group.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host in the emission layer of the device of Kim '542 and possess the benefits as described above taught by Kim '542.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a substituted or unsubstituted C6-C30 aryl group and specifically a phenyl group, because it would have been choosing from the list of substituents specifically disclosed by Kim '542 as suitable, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host in the emission layer of the device of Kim '542 and possessing the benefits discussed above taught by Kim '542.  One of ordinary skill in the art would have been motivated to produce additional host compounds represented by formula 2 having the benefits as described above taught by Kim '542 in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Kim '542 has the structure 
    PNG
    media_image12.png
    465
    535
    media_image12.png
    Greyscale
 and the device comprising the modified compound of Kim '542 meets claims 1, 3–4 and 6–10.  One of the above compounds corresponds to the claimed compound 
    PNG
    media_image13.png
    158
    136
    media_image13.png
    Greyscale
 (top of page 13 of the claims dated 03/25/2022).
The modified device of Kim '542 is a compound of the claimed Chemical Formula 1 wherein:
	one of R1 to R4 is an unsubstituted aryl group having 6 carbon atoms (a phenyl group) and the remainder are each hydrogen;
	L1 is a direct bond;
	Ar1 is represented by Chemical Formula 2 wherein X2 is C bonded to L1 and X1 is N, X3 is CR, and X4 is N and X5 to X8 are each CR; and
	R is in one instance an unsubstituted aryl group having 6 carbon atoms (a phenyl group)  and the remainder are each hydrogen. 
It is noted that the emission layer comprises the modified compound as a host and thus the compound is necessarily capable of transferring electrons to the dopant and is necessarily capable of transferring holes to the dopant.  Therefore the layer can be considered a electron transfer layer or a hole transfer layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lee et al. US-20120217485-A1 teaches an organic electroluminescent compound represented by Chemical Formula 1 (¶ [0007]) as host material of an electroluminescent layer (¶ [0032]) and teaches specific examples including compound 28 
    PNG
    media_image14.png
    270
    311
    media_image14.png
    Greyscale
 (page 8).  It is noted that Lee et al. US-20120217485-A1 is cited on the IDS of 06/10/2019.
Itoh et al. US-20160225992-A1 teaches an organic light emitting device including a compound of a Formula 2 in an electron transport region (¶ [0009]-[0012]; ¶ [0195]) and exemplifies compounds of Formula 2 including 
    PNG
    media_image15.png
    264
    225
    media_image15.png
    Greyscale
(page 183).
Matsumoto et al. WO-2017150380-A1 teaches compounds of formula (1) (page 3) including compounds such as those on page 30, for example compound (H1) 
    PNG
    media_image16.png
    118
    167
    media_image16.png
    Greyscale
(page 30).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                              

/E.M.D./Examiner, Art Unit 1786